internal_revenue_service number info release date index number ----------------------- ---------------------- ----------------------- ------------------------------ - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi - genin-164256-03 date jan we are answering correspondence forwarded to our office by the cincinnati dear ------------------------ service_center regarding what appears to be a request for late s_corporation relief for the taxable_year your account currently reflects s_corporation status effective as of the taxable_year although your tax_return was filed using form_1120s the internal_revenue_service sent a notice to you about the missing form_2553 within six months of receiving the return which deems you ineligible for automatic relief under revproc_97_48 although we are unable to grant automatic relief this letter provides information relating to rectifying your situation announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election you must request a private_letter_ruling from the national_office the information forwarded to our office is insufficient for us to process a private_letter_ruling request the procedures for requesting a private_letter_ruling are set forth in revproc_2003_1 copy enclosed in addition taxpayers must submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement claiming that your gross_income for the last 12-month taxable_year was less than one million dollars if you decide to submit a formal request for a private_letter_ruling please follow the sample format provided in appendix b of revproc_2003_1 your request should include all required procedural statements proof of incorporation a check for the user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address direct to cc psi room in addition the irs has developed two new cd-roms to help educate small internal_revenue_service attn cc pa t p o box ben franklin station washington dc genin-164256-03 business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd- roms are free and can be ordered by calling the irs also provides a special website www irs gov businesses small which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi enclosures announcement revproc_2003_1 dianna k miosi chief branch associate chief_counsel passthroughs and special industries sincerely yours
